Citation Nr: 0826206	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 
2001, for the award of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 4, 
2001, for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffery J. Wood, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran withdrew his request for 
a personal hearing by correspondence dated in April 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A January 2001 rating decision granted entitlement to 
service connection for PTSD and assigned a 50 percent 
evaluation; the veteran did not appeal.

3.  The veteran's claims for entitlement to an increased 
rating for PTSD and for TDIU were received by VA on 
June 4, 2001.

4.  VA rating action in May 2005 established entitlement to a 
70 percent rating for PTSD and TDIU effective from 
June 4, 2001.

5.  There is no evidence of any earlier unadjudicated formal 
or informal claims; there is no factually ascertainable 
evidence demonstrating an increased 70 percent rating for 
PTSD or entitlement to TDIU were warranted prior to June 4, 
2001.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 4, 2001, 
for the award of entitlement to a 70 percent rating for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date from June 4, 2001, for 
the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Earlier Effective Date Claims
Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2) (2007).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 (2007).  
VA regulations provide that while special wording is not 
required a notice of disagreement must be in terms which can 
be reasonably construed as a disagreement with a 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007); see also Gallegos v. Principi, 283 F.3d 1309 
(2002).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
	JOSEPH T. MAHER, JR.	


DOCKET NO.  06-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 
2001, for the award of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 4, 
2001, for the award of a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffery J. Wood, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran withdrew his request for 
a personal hearing by correspondence dated in April 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  A January 2001 rating decision granted entitlement to 
service connection for PTSD and assigned a 50 percent 
evaluation; the veteran did not appeal.

3.  The veteran's claims for entitlement to an increased 
rating for PTSD and for TDIU were received by VA on 
June 4, 2001.

4.  VA rating action in May 2005 established entitlement to a 
70 percent rating for PTSD and TDIU effective from 
June 4, 2001.

5.  There is no evidence of any earlier unadjudicated formal 
or informal claims; there is no factually ascertainable 
evidence demonstrating an increased 70 percent rating for 
PTSD or entitlement to TDIU were warranted prior to June 4, 
2001.




CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 4, 2001, 
for the award of entitlement to a 70 percent rating for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date from June 4, 2001, for 
the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2005.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Earlier Effective Date Claims
Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2) (2007).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200 (2007).  
VA regulations provide that while special wording is not 
required a notice of disagreement must be in terms which can 
be reasonably construed as a disagreement with a 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2007); see also Gallegos v. Principi, 283 F.3d 1309 
(2002).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.) (DSM-IV), p. 32).  



Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

The nomenclature employed in the schedule is based upon the 
DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2007).  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for 
the service-connected disability or disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  



Factual Background and Analysis

A review of the available record shows that in July 1992 the 
veteran first filed a claim for entitlement to service 
connection for PTSD.  In a December 1993 rating decision the 
RO denied entitlement to service connection for PTSD.  The 
veteran, in essence, requested that his claim be reopened in 
June 1994 and, in October 1996, submitted a notice of 
disagreement from a March 1996 rating decision.  The 
veteran's service representative submitted correspondence 
requesting additional action on the PTSD claim on November 
15, 1996.  The veteran, in an August7, 1997 letter, requested 
that his service connection claim be reopened.  In 
correspondence dated on August 11, 1997, the veteran withdrew 
his appeal for entitlement to service connection for PTSD and 
submitted additional information in support of a claim for 
entitlement to nonservice-connected disability pension.  

He submitted a notice of disagreement from a July 1998 rating 
decision denying service connection for PTSD, but no 
statement of the case was issued.  A January 2001 rating 
decision established service connection for PTSD and assigned 
a 50 percent evaluation effective from November 15, 1996.  It 
was noted that although the veteran withdrew his appeal in 
August 1997 that the November 15, 1996, correspondence was 
construed as a new claim to reopen.  The veteran was notified 
of the decision at his address of record by correspondence 
dated March 14, 2001. 

In correspondence received by VA on June 4, 2001, the veteran 
requested a higher rating for PTSD and requested entitlement 
to TDIU.  In a VA Form 21-8940 the veteran asserted that he 
had not worked since April 1988 because of his PTSD.  In a 
hand-written note received by the RO on July 19, 2001, the 
veteran requested advice concerning his claim for a rating 
higher than 50 percent for PTSD.  He subsequently perfected 
an appeal from a July 2002 rating decision denying 
entitlement to an increased rating for PTSD and for TDIU, and 
in May 2005 the RO granted entitlement to a 70 percent rating 
and TDIU effective from June 4, 2001.  In statements in 
support of the present issues on appeal the veteran's 
representative asserted that the correspondence of July 19, 
2001, constituted a valid notice of disagreement with the 
January 2001 rating decision.

The evidence of record shows the veteran last worked in April 
1988 as a parking lot attendant and that he had previous 
employment as a laborer and machine operator.  He completed 
one year of high school and obtained his general education 
degree (GED) in 1970.  A September 1996 Social Security 
Administration (SSA) disability determination found he had 
been disabled since April 1, 1988, because of severe 
depression, PTSD, migraine headaches, cervical myofascial 
sprain, and a history of alcoholism.  VA hospital records 
dated in July 1999 noted the veteran's current ability to 
work was severely limited; however, a February 2000 private 
psychiatric examination report found he could work in a 
supportive, structured environment with continued supportive 
therapy after his anxiety and physical ailments had been 
controlled.  

VA treatment records dated from June 2000 to June 2001 
include reports of PTSD without opinion as to degree of 
impairment or opinion as to unemployability.  A March 2001 
report noted the veteran continued to have intrusive 
memories, severe social withdrawal, depression, nightmares, 
poor sleep, anxiety, and avoidance of reminders of Vietnam.  
An April 2002 VA medical statement noted the veteran 
exhibited severe PTSD symptoms and that his "social, 
psychological, and occupational functioning have been, and 
continue to be, severely impaired by his symptomatology."  
An October 2002 VA examination report included a diagnosis of 
chronic severe PTSD and an assigned GAF score of 50.  It was 
noted that the veteran had been unable to work and that the 
majority of his trouble dealing with others was related to 
his PTSD, as well as, a contributory disorder of cervical 
spine arthritis.  A February 2005 VA examination report found 
the veteran was presently precluded from all forms of gainful 
employment solely due to his PTSD.  A GAF score of 42 was 
provided.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of a 
70 percent evaluation for PTSD and entitlement to TDIU is not 
warranted.  The evidence clearly shows notice of the January 
2001 rating decision was mailed to the veteran on March 14, 
2001, at his address of record.  The notice was not returned 
as undeliverable and the veteran is considered to have been 
adequately notified.  The Board finds no correspondence 
during the applicable one year period for an appeal was 
received that may be reasonably construed as a disagreement 
with the January 2001 determination and a desire for 
appellate review.  See Gallegos, 283 F.3d 1309.  While the 
veteran's July 19, 2001, statements clearly demonstrated his 
belief that his PTSD warranted a 100 percent rating, there 
was no expressed desire for an appellate review of the 
January 2001 decision.  These statements are consistent with 
his June 2001 request to reopen the claim for consideration 
of an increased rating.  The veteran is shown to have been 
represented at the time of the January 2001 decision and his 
August 1997 statements of record indicate an awareness of the 
required action for an appeal.  

The veteran's claims leading to the award of a 70 percent 
evaluation for PTSD and entitlement to TDIU was received by 
the RO on June 4, 2001, and there is no indication of an 
unadjudicated formal or informal claim prior to that date.  
There is also no factually ascertainable evidence dated in 
the year prior to the receipt of that claim demonstrating an 
increased 70 percent rating for PTSD or entitlement to TDIU 
were warranted.  The minimum schedular rating criteria under 
38 C.F.R. § 4.16(a), were not met prior to June 4, 2001, for 
consideration of an earlier reasonably raised claim based 
upon the rule in Norris, 12 Vet. App. 413.  There have been 
no specific claims, nor is there any indication by the 
record, that a prior rating action should be revised due to 
clear and unmistakable error.  The January 2001 rating 
decision assigning a 50 percent evaluation for PTSD is final.  
The Board notes that under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  

Although the veteran's attorney has asserted that an implied 
claim for TDIU was raised in November 1996, it is arguable 
whether or not that statement may be reasonably construed as 
raising a TDIU claim since service connection had not been 
established for PTSD, or any other disability, at that time.  
However, even assuming the TDIU claim was reasonably raised, 
neither the veteran nor his service representative expressed 
any disagreement with the lack of adjudication of that issue 
on rating decisions including in July 1998, January 1999, or 
January 2001.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also held that "where 
an RO renders a decision on a veteran's claim for benefits 
but fails to address one of the claims, that decision is 
final as to all claims; the RO's failure to address the 
implied claim 'is properly challenged through a [clear and 
unmistakable error] motion,' not a direct appeal."  DeShotel 
v. Nicholson, 457 F.3d 1258 (2006) (quoting Andrews v. 
Nicholson, 421 F.3d 1278, 1283 (2005)).  Therefore, the 
veteran's claims for entitlement to earlier effective dates 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence in this case is against the 
veteran's claims.


ORDER

Entitlement to an effective date prior to June 4, 2001, for 
the award of a 70 percent evaluation for PTSD is denied.

Entitlement to an effective date prior to June 4, 2001, for 
the award of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


